                  Case 19-50966-BLS             Doc 19       Filed 10/27/20    Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                              )         Chapter 11
Woodbridge Group of Companies, LLC,                                 )         Case No. 17-12560-BLS
         Remaining Debtors.                                         )         (Jointly Administered)
-----------------------------------------------------------------   )
Michael Goldberg, in his capacity as Liquidating                    )
Trustee of the WOODBRIDGE LIQUIDATION                               )
TRUST,                                                              )         Adversary Proceeding
         Plaintiff,                                                 )         Case No. 19-50966-BLS
                                    v.                              )
Dime Strategies, Inc., and Ronald Diez,                             )
         Defendants.                                                )

 ENTRY OF APPEARANCE: BILLION LAW FOR THE DEFENDANTS RONALD DIEZ &
                        DIME STRATEGIES, INC.

        PLEASE TAKE NOTICE that Mark M. Billion and Peter K. Schaeffer of Billion Law
hereby appear in the above-captioned action as counsel for Defendants Ronald Diez and DIme
Strategies, Inc.. Billion Law requests that all papers and notices in the above-captioned action be
sent to the address set forth below.

October 27, 2020

BILLION LAW
/s/ Mark M. Billion #5263
Mark M. Billion
Peter K. Schaeffer
1073 S. Governors Ave.
Dover, DE 19904
302 428 9400
markbillion@billionlaw.com
              Case 19-50966-BLS        Doc 19     Filed 10/27/20    Page 2 of 2




                                     Certificate of Service

       On October 27, 2020, a copy of the captioned document has been served on all parties of
record via CM/ECF and by US Post, First Class upon:
Andrew Caine
Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Blvd.
13th Floor
Los Angeles, CA 90067
United States
Email: acaine@pszjlaw.com
LEAD ATTORNEY

Colin R. Robinson
Pachulski Stang Ziehl & Jones LLP
919 North Market Street
17th Floor
Wilmington, DE 19801
302-778-6426
Fax : 302-562-4400
Email: crobinson@pszjlaw.com

Bradford J. Sandler
Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, DE 19899-8705
302-652-4100
Fax : 302-652-4400
Email: bsandler@pszjlaw.com
LEAD ATTORNEY


BILLION LAW
/s/ Mark M. Billion #5263
Mark M. Billion
Peter K. Schaeffer
1073 S. Governors Ave.
Dover, DE 19904
302 428 9400
markbillion@billionlaw.com
